          Case 2:19-cv-01637-DSC Document 48 Filed 08/19/20 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ROBERT ZEMAN,                 )
                              )
          Plaintiff,          )
                              )
     v.                       )                       2:19cv1637
                              )                       Electronic Filing
CITY OF FARRELL, CHIEF JON C. )
ROCOCI, JOHN DOE, CITY OF     )
HERMITAGE, CHIEF ERIC JEWELL, )
JOHN DOE 2,                   )
                              )
          Defendants.         )


                                       ORDER OF COURT

       AND NOW, this 19th day of August, 2020, it appearing that a settlement has been
reached as to all aspects of plaintiff's complaint and the only remaining matter is the submission
of a stipulation for settlement and discontinuance; therefore, with no further action being
required by the court at this time, the following order is entered:
       IT IS ORDERED that the Clerk of Court mark the above case closed.
       Nothing contained in this order shall be construed as a final dismissal or disposition of
this case and should further proceedings in it become necessary, any party may initiate the
appropriate course of action in the same manner as if this order had not been entered.
Jurisdiction is retained over the completion and enforcement of the settlement agreement.




                                               s/ DAVID STEWART CERCONE
                                               David Stewart Cercone
                                               Senior United States District Judge


cc:    D. Aaron Rihn, Esquire
       Scott G. Dunlop, Esquire
       Allison N. Genard, Esquire
       Anthony J. Rash, Esquire

       (Via CM/ECF Electronic Mail)
Case 2:19-cv-01637-DSC Document 48 Filed 08/19/20 Page 2 of 2




                              2
